DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2022 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the recitation of “...the second type of all-condition cooling tower system comprises a third refrigeration medium, a second compressor, a third condenser, a third evaporator and an open cooling tower, the open cooling tower comprising a spraying component and a water collector located below the spraying component, wherein: 
the spraying component is connected to a water outlet of the first condenser, the third evaporator is disposed in the water collector, the water collector is connected to a water inlet of the first condenser, the second compressor is connected to the third condenser and the third evaporator, the third condenser and the second compressor are used for providing the third evaporator with the cold source, wherein the third refrigeration medium is water;
 the spraying component is used for spraying the third refrigeration medium received from the water outlet of the first condenser, wherein the sprayed third refrigeration medium exchanges heat with the air for releasing heat, and the third refrigeration medium falls into the water collector after releasing the heat and is further cooled by the third evaporator disposed in the water collector by contacting an outside surface of the third evaporator; 
the water collector is used for: receiving a third refrigeration medium after releasing the heat, and transporting the third refrigeration medium cooled by contacting the outside surface of the third evaporator to the first condenser; and 
the second compressor is connected to the third condenser and the third evaporator, the third condenser and the second compressor are used for providing the third evaporator with the cold source,” renders the claim unclear.  
For example, the recitation of “third refrigeration medium,” a “second compressor,” a “third condenser,” a “third evaporator,” renders the claim unclear because a second refrigeration medium has not been claimed, a first compressor has not been claimed, a second condenser has not been claimed, a second evaporator has not been claimed.  Additionally, it is unclear if the recitation “open cooling tower” is the aforementioned “all-condition cooling tower system.”  Thus, one skilled in the art would not necessarily know the metes and bounds of the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - the second type of all-condition cooling tower system comprises a an evaporator and 
the spraying component is connected to a water outlet of the first condenser, the 
 the spraying component is used for spraying the 
the water collector is used for: receiving a 


Examiner note:

Applicant is reminded that lifting language from the disclosure and/or other claims is not claim drafting, particularly when the language does not fit into the context of the claim.

Regarding Claim 2, the recitation of “...wherein: the second refrigeration medium absorbs heat of the first refrigeration medium in the first condenser, the second refrigeration medium after absorbing heat cools in the heat radiating coil, the cooled second refrigeration medium returns to the first condenser,” is unclear and indefinite because the claim appears to drawn to portions of claim 1 that have been deleted...and thus do not further limit claim 1.  Thus, limitations such as ‘the second refrigeration medium” and “the heat radiating coil” create antecedent basis issues.  Thus, one skilled in the art would not necessarily know the metes and bounds of the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 3, the recitation of “...wherein the second refrigeration medium is a non-aqueous refrigeration medium, and an installation position of the heat radiating coil is higher than the installation position of the first condenser, the second refrigeration medium absorbs heat of the first refrigeration medium, and is vaporized into the second refrigeration medium in a gaseous state, the second refrigeration medium in the gaseous state rises to the heat radiating coil, and the second refrigeration medium in the gaseous state releases heat in the heat radiating coil and is liquefied into the second refrigeration medium in a liquid state, the second refrigeration medium in the liquid state returns to the first condenser,” renders the claim unclear because of the indefiniteness of claim 2 upon which claim 3 depends.  Thus, one skilled in the art would not necessarily know the metes and bounds of the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 4, the recitation of “...wherein the first type of all-condition cooling tower system comprises a second refrigeration medium, a second condenser, a first compressor and a closed cooling tower, the closed cooling tower comprising a heat radiating coil and a second evaporator, wherein: the heat radiating coil is connected to the first condenser, the first compressor is connected to the second evaporator and the second condenser, wherein the first compressor and the second condenser are switched between an activated state and a de-activated state according to environment conditions, and the first compressor and the second condenser provide the cold source for the second refrigeration medium in the heat radiating coil through the second evaporator of the closed cooling tower in response to the first compressor and the second condenser being in the activated state,” renders the claim unclear because it is unclear if the “closed cooling tower” is the aforementioned “first type of all-condition cooling tower system.”  Thus, one skilled in the art would not necessarily know the metes and bounds of the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - and a first compressor first type of all-condition tower system comprising a heat radiating coil and a second evaporator, wherein: the heat radiating coil is connected to the first condenser, the first compressor is connected to the second evaporator and the second condenser, wherein the first compressor and the second condenser are switched between an activated state and a de-activated state according to environment conditions, and the first compressor and the second condenser provide the cold source for the second refrigeration medium in the heat radiating coil through the second evaporator of the first type of all-condition tower system 

Regarding Claim 5, the recitation of “...wherein the second refrigeration medium is a non-aqueous refrigeration medium,” renders the claim unclear.  Firstly, the limitation “the second refrigeration medium” creates an antecedent basis issue.  Secondly, claim 1 already has a first refrigeration medium and a ‘third’ or second refrigeration medium.  The aforementioned refrigeration mediums have been defined as water and as a refrigerant that condenses and vaporizes. A non-aqueous refrigerant does not vaporize.  So, the claiming of a non-aqueous refrigerant here is problematic.  Thus, one skilled in the art would not necessarily know the metes and bounds of the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 6, the recitation of “...wherein cold air in the environment provides the cold source for the second refrigeration medium in the heat radiating coil through the second evaporator of the closed cooling tower in response to the first compressor and the second condenser being in the de-activated state,” renders the claim unclear because the recitation of “the second refrigeration medium” creates an antecedent basis issue.  Additionally, the recitation of “the closed cooling tower” in unclear because it is unclear if this is an additional cooling tower or the aforementioned “second type of all-condition cooling tower system.”  Lastly, a heat radiating coil has not been claimed.  Thus, the claim does not further limit the claim upon which it depends because the claim appears to be addressing limitation that have been deleted from claim 1.  Thus, one skilled in the art would not necessarily know the metes and bounds of the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 8, the recitation of “...wherein the second compressor, the third condenser and the third evaporator are switched between an activated state and a de-activated state according to environment conditions, and the third condenser, the third evaporator, and the second compressor provide cold source for the third evaporator refrigeration medium with the cold source in response to determining that the second compressor, the third condenser and the third evaporator are in the activated state,” renders the claim unclear because of the limiters “second” and “third” attached to the refrigeration components.  See the 112(b) rejection of claim 1 above for detailed analysis.  Thus, one skilled in the art would not necessarily know the metes and bounds of the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - wherein the compressor, the condenser and the evaporator are switched between an activated state and a de-activated state according to environment conditions, and the condenser, the evaporator, and the compressor provide cold source for the refrigeration medium in response to determining that the compressor, the condenser and the evaporator are in the activated state - - for clarity.

Regarding Claim 9, the recitation of “...wherein the cold air in the environment provides cold source for the third refrigeration medium in response to the second compressor, the third condenser and the third evaporator being in the de-activated state,” renders the claim unclear because of the limiters “second” and “third” attached to the refrigeration components.  See the 112(b) rejection of claim 1 above for detailed analysis.  Additionally, it is unclear how cold air in the environment can provide heat exchange to the system in the all-condition cooling tower system when there is no refrigerant flow to facilitate heat exchange.  Thus, one skilled in the art would not necessarily know the metes and bounds of the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhen et al. (CN201852229U) in view of Hu (CN1587869A).

Regarding Claim 1, Zhen teaches a cooling system [fig 1], comprising: a first refrigeration medium [at least the refrigeration medium in steam pipe 2; 0057]; a first evaporator [1; 0057]; a first condenser [2; 0057]; and an all-condition cooling tower system [7; 0056], the all-condition cooling tower system refers to a first type of all-condition cooling tower system or a second type of all-condition cooling tower system [0056]; 
wherein: the first evaporator [1] is installed in a to-be-cooled space 9; 0056], the first evaporator [1] is connected to the first condenser [2], the installation position of the first condenser is higher than the installation position of the first evaporator [0049; by inspection at fig 1], the first refrigeration medium in the first evaporator absorbs heat from the to-be-cooled space and is vaporized into the first refrigeration medium in a gaseous state, the first refrigeration medium in the gaseous state rises to the first condenser and is cooled by the first condenser to be liquefied into the first refrigeration medium in a liquid state, the first refrigeration medium in the liquid state returns to the first evaporator [0055-0058]; and 
the first condenser [2] is connected to the all-condition cooling tower system [7], the all- condition cooling tower system is disposed outside the to-be-cooled space, and the all-condition cooling tower system is used for providing the first condenser with a cold source cooling the first refrigeration medium in the gaseous state [0056]. 
Zhen does not teach where the second type of all-condition cooling tower system comprises a refrigeration medium, a compressor, a condenser, an evaporator and a spraying component and a water collector located below the spraying component, wherein: the spraying component is connected to a water outlet of the first condenser, the evaporator is disposed in the water collector, the water collector is connected to a water inlet of the first condenser, the compressor is connected to the condenser and the evaporator, the condenser and the compressor are used for providing the evaporator with the cold source, wherein the refrigeration medium is water, the spraying component is used for spraying the refrigeration medium received from the water outlet of the first condenser, wherein the sprayed refrigeration medium exchanges heat with the air for releasing heat, and the refrigeration medium falls into the water collector after releasing the heat and is further cooled by the evaporator disposed in the water collector by contacting an outside surface of the evaporator; the water collector is used for: receiving the refrigeration medium after releasing the heat, and transporting the refrigeration medium cooled by contacting the outside surface of the evaporator to the first condenser.
However, Hu teaches a cooling tower system [fig 1; 0001] having a refrigeration medium [Drawing I], a compressor [at least pump 4; 0010], a condenser [2; 0010], an evaporator [1; 0010] and a spraying component [11; 0010] and a water collector [Drawing I] located below the spraying component [fig 1; Drawing I], wherein: the spraying component is connected to a water outlet [Drawing I], the evaporator is disposed in the water collector [fig 1], the water collector is connected to a water inlet [Drawing I], the compressor [4] is connected to the condenser [2] and the evaporator [1; 0010; fig 1], the condenser and the compressor are used for providing the evaporator with the cold source [0010], 
wherein the refrigeration medium is water [0010], the spraying component is used for spraying the refrigeration medium received from the water outlet [0010], wherein the sprayed refrigeration medium exchanges heat with the air for releasing heat, and the refrigeration medium falls into the water collector after releasing the heat and is further cooled by the evaporator disposed in the water collector by contacting an outside surface of the evaporator [0010]; the water collector is used for: receiving the refrigeration medium after releasing the heat, and transporting the refrigeration medium cooled by contacting the outside surface of the evaporator to the water inlet [0010; fig 1].  Hu teaches that this arrangement improves the cooling effect of the system [0005].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Zhen to  have  wherein the second type of all-condition cooling tower system comprises a refrigeration medium, a compressor, a condenser, an evaporator and a spraying component and a water collector located below the spraying component, wherein: the spraying component is connected to a water outlet of the first condenser, the evaporator is disposed in the water collector, the water collector is connected to a water inlet of the first condenser, the compressor is connected to the condenser and the evaporator, the condenser and the compressor are used for providing the evaporator with the cold source, wherein the refrigeration medium is water, the spraying component is used for spraying the refrigeration medium received from the water outlet of the first condenser, wherein the sprayed refrigeration medium exchanges heat with the air for releasing heat, and the refrigeration medium falls into the water collector after releasing the heat and is further cooled by the evaporator disposed in the water collector by contacting an outside surface of the evaporator; the water collector is used for: receiving the refrigeration medium after releasing the heat, and transporting the refrigeration medium cooled by contacting the outside surface of the evaporator to the first condenser in view of the teachings of Hu in order to improve the cooling effect of the system.

Regarding Claim 2, claim 2 is rejected based upon dependency upon properly rejected claim 1. The absence of an art‐based rejection for claim 2 is not an indication of allowable subject matter, but rather, is an indicium of the indefiniteness of the claims. Without a clear understanding of what the claims are intended to encompass, the examiner cannot apply prior art to the claims without undue speculation.

Regarding Claim 3, claim 3 is rejected based upon dependency upon properly rejected claim 1. The absence of an art‐based rejection for claim 3 is not an indication of allowable subject matter, but rather, is an indicium of the indefiniteness of the claims. Without a clear understanding of what the claims are intended to encompass, the examiner cannot apply prior art to the claims without undue speculation.

    PNG
    media_image1.png
    694
    803
    media_image1.png
    Greyscale


Drawing I

Regarding Claim 5, claim 5 is rejected based upon dependency upon properly rejected claim 1. The absence of an art‐based rejection for claim 5 is not an indication of allowable subject matter, but rather, is an indicium of the indefiniteness of the claims. Without a clear understanding of what the claims are intended to encompass, the examiner cannot apply prior art to the claims without undue speculation.

Regarding Claim 6, claim 6 is rejected based upon dependency upon properly rejected claim 1. The absence of an art‐based rejection for claim 5 is not an indication of allowable subject matter, but rather, is an indicium of the indefiniteness of the claims. Without a clear understanding of what the claims are intended to encompass, the examiner cannot apply prior art to the claims without undue speculation.

Regarding Claim 7, Zhen, as modified, teaches the invention of Claim 1 above and Zhen teaches wherein the cooling system includes the first type of all-condition cooling tower system and the second type of all-condition cooling tower system [As modified above, where Zhen teaches an all-conditioning cooling tower system which refers to the first and second types of all-condition cooling tower systems].

Regarding Claim 8, Zhen, as modified, teaches the invention of Claim 7 above and Hu teaches wherein the compressor, the condenser and the evaporator are switched between an activated state and a de-activated state according to environment conditions [0010; 0011], and the condenser, the evaporator, and the compressor provide cold source for the refrigeration medium in response to determining that the compressor, the condenser and the evaporator are in the activated state [0010; 0011].

Regarding Claim 9, claim 9 is rejected based upon dependency upon properly rejected claim 1. The absence of an art‐based rejection for claim 5 is not an indication of allowable subject matter, but rather, is an indicium of the indefiniteness of the claims. Without a clear understanding of what the claims are intended to encompass, the examiner cannot apply prior art to the claims without undue speculation.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhen et al. (CN201852229U) and Hu (CN1587869A) as applied to claim 1 above, and further in view of Hwang et al. (US2011/0197617).

Regarding Claim 4, Zhen, as modified, teaches the invention of Claim 1 above but does not teach wherein the first type of all-condition cooling tower system comprises a second refrigeration medium, a second condenser, and a first compressor; the first type of all-condition tower system comprising a heat radiating coil and a second evaporator, wherein: the heat radiating coil is connected to the first condenser, the first compressor is connected to the second evaporator and the second condenser, wherein the first compressor and the second condenser are switched between an activated state and a de-activated state according to environment conditions, and the first compressor and the second condenser provide the cold source for the second refrigeration medium in the heat radiating coil through the second evaporator of the first type of all-condition tower system in response to the first compressor and the second condenser being in the activated state.
However, Hwang teaches an air cooled chiller i.e. first type of all-condition cooling tower system [0016] having a second refrigeration medium, a second condenser [3; 0016], and a first compressor [2; 0016]; the first type of all-condition tower system comprising a heat radiating coil [at least a portion of evaporator 5 where water goes through heat exchange with refrigerant compressed by compressor 2] and a second evaporator [at least the other portion of evaporator 5; 0016; 0017; fig 1], wherein: the heat radiating coil is connected to a water inlet [at least the water inlet at evaporator 5], the first compressor is connected to the second evaporator and the second condenser [0016; 0017; fig 1], wherein the first compressor and the second condenser are switched between an activated state and a de-activated state according to environment conditions [0016; 0017], and the first compressor and the second condenser provide the cold source for the second refrigeration medium in the heat radiating coil through the second evaporator of the first type of all-condition tower system in response to the first compressor and the second condenser being in the activated state [0016; 0017].  Hwang teaches that this arrangement provides a system having lower installation cost [0018].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Zhen to have wherein the first type of all-condition cooling tower system comprises a second refrigeration medium, a second condenser, and a first compressor; the first type of all-condition tower system comprising a heat radiating coil and a second evaporator, wherein: the heat radiating coil is connected to the first condenser, the first compressor is connected to the second evaporator and the second condenser, wherein the first compressor and the second condenser are switched between an activated state and a de-activated state according to environment conditions, and the first compressor and the second condenser provide the cold source for the second refrigeration medium in the heat radiating coil through the second evaporator of the first type of all-condition tower system in response to the first compressor and the second condenser being in the activated state in view of the teachings of Hwang in order to provide a system having lower installation cost.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763